[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Cases Held for the Decision in State v. Thomas, Slip Opinion No. 2016-Ohio-7561.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7561
            IN RE CASES HELD FOR THE DECISION IN STATE v. THOMAS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as In re Cases Held for the Decision in State v. Thomas, Slip
                            Opinion No. 2016-Ohio-7561.]
Disposition of cases held for the decision in State v. Thomas—Judgments of the
        court of appeals affirmed.
            (Submitted October 11, 2016—Decided November 2, 2016.)
                                  __________________
        {¶ 1} The judgments of the court of appeals in the following cases are
affirmed on the authority of State v. Thomas, ___ Ohio St.3d ___, 2016-Ohio-5567,
___ N.E.3d ___.
        {¶ 2} 2015-0947. State v. Kent, 8th Dist. Cuyahoga No. 101853, 2015-
Ohio-1546.
        {¶ 3} 2015-0994. State v. Bryan, 8th Dist. Cuyahoga No. 101209, 2015-
Ohio-1635.
        {¶ 4} 2015-1273. State v. Hill, 2015-Ohio-2389, 37 N.E.3d 822 (8th Dist.).
                               SUPREME COURT OF OHIO




          {¶ 5} 2015-1810. State v. Owens, 8th Dist. Cuyahoga No. 102276, 2015-
Ohio-3881.
          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., dissent and would reinstate the sentences
imposed by the trial courts.
                                __________________
          {¶ 6} The judgments of the court of appeals in the following cases are also
affirmed on the authority of State v. Thomas, ___ Ohio St.3d ___, 2016-Ohio-5567,
___ N.E.3d ___.
          {¶ 7} 2015-1357. State v. Irby, 8th Dist. Cuyahoga No. 102263, 2015-
Ohio-2705.
          {¶ 8} 2015-1592. State v. Stearns, 8th Dist. Cuyahoga No. 102463, 2015-
Ohio-3239.
          {¶ 9} 2015-1767. State v. Wheeler, 8th Dist. Cuyahoga No. 102375, 2015-
Ohio-3768.
          {¶ 10} 2015-1950. State v. Brown, 8th Dist. Cuyahoga No. 102377, 2015-
Ohio-4372.
          {¶ 11} 2015-1986. State v. Jackson, 8th Dist. Cuyahoga No. 102271, 2015-
Ohio-4490.
          {¶ 12} 2015-1987. State v. Burton, 8th Dist. Cuyahoga No. 102378, 2015-
Ohio-4494.
          {¶ 13} 2015-1988. State v. Frost, 8th Dist. Cuyahoga No. 102376, 2015-
Ohio-4493.
          {¶ 14} 2015-2043. State v. Jenkins, 8th Dist. Cuyahoga No. 102462, 2015-
Ohio-4583.
          {¶ 15} 2016-0490. State v. Gales, 8th Dist. Cuyahoga No. 102809, 2016-
Ohio-588.




                                           2
                                 January Term, 2016




          O’CONNOR, C.J., and PFEIFER, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          O’DONNELL and KENNEDY, JJ., dissent and would reverse and remand to
the trial courts with instructions to sentence the defendants pursuant to the law in
effect at the time of the offense.
                                _________________




                                         3